Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 26 October 2021 regarding the double patenting rejections of record have been fully considered but they are not persuasive. Applicant argues that Claim 1 of the instant application does not recite the same invention as Claim 1 the ‘111 application. However, this is not persuasive because instant Claim 1 requires a coated anode while Claim 1 of the ‘111 application requires a coated separator, and functionally, these coatings are located in the same position within the energy storage device. One of ordinary skill in the art would recognize that whether the claimed coating is considered to be on the separator or the anode, the structure of the resulting energy storage device is anode – coating – separator – cathode. The only remaining difference between the two claims is that Claim 1 of the instant application requires that the core is hydrophobic, while the ‘424 application Claim 1 is silent to the hydrophobicity of the core. Therefore, instant Claim 1 is encompassed by Claim 1 of the ‘424 application and the first double patenting rejection of record is upheld below.
The examiner notes applicant’s indication that the header of the second double patenting rejection of Claims 13-16 was incorrect in the previous office action. The examiner apologizes for the oversight and thanks applicant for clarifying the record on page 7 of the remarks filed 26 October 2021. The header has been corrected in the below rejection.
Applicant’s arguments filed 26 October 2021 regarding the rejections of record under 35 U.S.C. 102 and 103 have been fully considered and are persuasive. The comb polymer described by Zaguib (US 2009/0280410 A1) does not anticipate the star polymer as instantly claimed. Therefore, the rejections have been withdrawn. However, upon further consideration, new grounds of rejection under 35 U.S.C. .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Double Patenting
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-8, 10 and 12-14 of copending Application No. 16/297,424. 
Instant Claim 1 requires an energy storage device comprising an anode, a cathode and an electrolyte in contact with both the cathode and anode where a coating is present on a separator between the anode and cathode. Reference Claim 1 also requires an energy storage device comprising an anode, a cathode and an electrolyte in contact with both the cathode and anode where a coating is present on the anode. Both claims effectively require the same structure since functionally, the coatings are located in the same position within the energy storage device. Particularly, one of ordinary skill in the art would recognize that whether the claimed coating is considered to be on the separator or the anode, the structure of the resulting energy storage device is anode – coating – separator – cathode. Further, in terms of the coating itself, both the instant claim and reference Claim 1 require an electrically non-conductive star polymer comprising a core with at least three arms attached to the core wherein at least some of the arms comprise ion-conductive polar functional groups.
Instant Claim 2 is identical to reference Claim 2.
Instant Claim 3 is identical to reference Claim 3.
Instant Claim 4 is included in the same range recited by reference Claims 4 and 5.
Instant Claim 5 further requires that the wettability of the polar functional groups of the star polymer increase wettability of the surface of the porous separator with respect to the electrolyte, but 
Instant Claims 6-8 require that the cores of the star polymers comprise an ionically non-conductive polymer comprising a hydrocarbon polymer where the hydrocarbon polymer is crosslinked, which encompasses the same hydrocarbon polymers of reference Claims 6-8.
Instant Claims 9 and 10 require the same (meth)acryl backbone as reference Claim 10.
Instant Claim 11 is identical to reference Claim 12.
Instant Claim 12 is identical to reference Claim 13.

Claims 13-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of copending Application No. 16/297,424 as indicated above, in view of Zhang (US 2021/0143511 A1), of record. 
Instant Claims 13-14 and 16 further require nonwoven fibers, the inclusion of glass fibers or epoxy compounds, or a first layer and a second layer, the first layer comprising a plurality of voids having a first average characteristic dimension, and the second layer comprising a second plurality of voids having a second average characteristic dimension; and the first plurality of voids defines a first pattern of voids in the first layer and the second plurality of voids defines a second pattern of voids in the second layer as required by the claims. However, Zhang also teaches a coating used in a solid state lithium ion battery (see [0035] indicating materials for use in solid electrolyte batteries). Zhang also further teaches that the coating may be applied to both sides of a separator which is located between two electrodes. Finally, Zhang also teaches that the porous separator may include nonwoven fibers or polymers (see [0110]), glass fibers (see [0115] indicating fibers and [0110] indicating glass), epoxy compounds (see [0112] indicating epoxy) and first and second layers with voids therein (see [0110] indicating bi- and tri layers, which would be expected to have different characteristic voids as claimed 
Instant Claim 15 further requires that the voids of the porous separator have an average characteristic dimension of about 1nm to about 100nm. Zhang further teaches that by incorporating a cross-linker without an inorganic component, the coating may enter into the pores of the microporous membrane substrate and produce minimal additional thickness, including thicknesses falling within the claimed range of instant Claim 4 (see [0067]). Zhang further teaches that the pores of the porous separator are less than 2µm, which overlaps with the claimed range in Claim 15 of 1nm to about 100µm. 

Claim Rejections - 35 USC § 102/103
Claims 1-3, 5-13,15, 21 and 23-24 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Goetzen (US 9997755 B2), as cited on the IDS filed 05 March 2019, or, in the alternative, under 35 U.S.C. 103 as obvious over Goetzen.
Regarding Claim 1, and 6-13, Goetzen teaches an energy storage device (a lithium ion battery, see column 1 lines 5-11 and examples beginning at column 14 line 41), comprising: an anode comprising a metallic lithium anode (see column 14 lines 41-48 indicating a lithium metal foil, reading on both Claims 1 and 11), a LiNi0.33Co0.33Mn0.33O2 (NCM) cathode (see again column 14 lines 41-48 indicating a NCM cathode, reading on both Claims 1 and the metal oxides capable of metal-ion intercalation of Claim 12); and an electrically non-conductive porous separator including an electrolyte in contact with and between the cathode and the coated anode (see column 14 lines 53-57 indicating the electrolyte and examples 1 and 2 in columns 15 and 16 indicating a porous separator reading on Claim 1, see also column 3 lines 63-67 indicating a nonwoven fiber reading on Claim 13; note that since the block polymer is specifically used as a “binder of the porous layer of the separator of the invention”, see column 6 lines 54-56, it would necessarily be electrically non-conductive in order to prevent a short circuit when placed between electrode active materials of opposite polarity); and at least one surface of the porous separator comprises a coating having a layer comprising a star polymer (“the layer comprising the block copolymer”) wherein the star polymer coating comprises a core with at least 3 arms attached to the m(B)n]p reading on the claimed arms that go radially out from a center (C) reading on the claimed core); 
Although Goetzen is silent as to the ionically conductive polar functional groups of the arms of the star polymer, and the hydrophobic property of the core, absent any claimed material distinction between the block copolymer of Goetzen and that of the claim and also absent any specific material restrictions within the scope of the claim, these properties would be inherently met by the block copolymer Goetzen.
In the alternative, since Goetzen goes on to teach methacrylic acid (PMAA) as a monomer material (see column 8 lines 4-16) for the copolymer reading on the claimed star polymer, particularly on Claims 9-10, there does not appear to be a distinction between the instant PMAA backbone that includes an ionically conductive polar functional group and that of Goetzen. Therefore, it would be expected that the PMAA monomer materials reading on the instant Claims 9 and 10 would include ionically conductive polar functional groups as required by Claim 1 since ionic conductivity is a function of the material used and there is no claimed distinction between the instant star polymer and that of Goetzen and no restriction has been imposed within the scope of the claim indicating what materials meet the “ionically conductive functional group” that are not appreciated by Goetzen. Additionally, since Goetzen goes on to teach that the block copolymer reading on the claimed star polymer coating includes hydrocarbon polymers selected from the group consisting of polystyrene, polyethylene, polypropylene (see column 7 line 55- column 8 line 3 regarding preferred blocks of the block copolymer), which reads on the compounds required by Claims 6 and 7, and crosslinking of the block copolymer (see column 8 line 54- column 9 line 15), which reads on the compound of Claim 8, there does not appear to be a distinction between the instant hydrophobic core materials and those materials recited by Goetzen. Therefore, it would be expected that the materials recited by the instant claims for 
Regarding Claim 2, Goetzen further teaches a single layer of star polymers (see column 4 lines 1-12 regarding the layer, noting that additional layers are not precluded by the claim’s open “comprising” language).
Regarding Claim 3, Goetzen further teaches that the star polymer coating is self-assembled (see column 3 lines 44-67 regarding a “self-supporting” separator layer including the block copolymer, which reads on applicant’s definition of “self-assembled” at instant [0050] indicating that the term “self-assembled” means the star polymers align with one another in an organized structure or pattern of building blocks).
Regarding Claim 5, since the Goetzen appears to teach the instant star polymer, it would be inherent that the star polymer of Goetzen would increase the wettability of the surface of the porous separator with respect to the electrolyte absent any claimed difference between the star polymer of the instant application and that of Goetzen.
Regarding Claim 15, Goetzen further teaches that the porous separator comprises voids (pores) having an average characteristic dimension of 10nm to 300nm (see column 4 lines 39-43), which falls within the claimed range of about 1nm to about 100 microns, which is 10,000nm.
Regarding Claims 21 and 23-24, Goetzen teaches an energy storage device (a lithium ion battery, see column 1 lines 5-11 and examples beginning at column 14 line 41), comprising: an anode comprising a metallic lithium anode (see column 14 lines 41-48 indicating a lithium metal foil), a cathode comprising LiNi0.33Co0.33Mn0.33O2 (NCM) (see again column 14 lines 41-48 indicating a NCM cathode, reading on the metal oxides capable of metal-ion intercalation); and an electrically non-conductive porous separator including an electrolyte in contact with and between the cathode and the coated anode (see column 14 lines 53-57 indicating the electrolyte and examples 1 and 2 in columns 15 and 16 m(B)n]p reading on the claimed arms that go radially out from a center (C) reading on the claimed core, noting that the range of Goetzen “at least 3 arms” includes the instant range of “at least 6 arms”); 
Although Goetzen is silent as to the ionically conductive polar functional groups of the arms of the star polymer, and the hydrophobic property of the core, absent any claimed material distinction between the block copolymer of Goetzen and that of the claim and also absent any specific material restrictions within the scope of the claim, these properties would be inherently met by the block copolymer Goetzen.
In the alternative, since Goetzen goes on to teach methacrylic acid (PMAA) as a monomer material (see column 8 lines 4-16) for the copolymer reading on the claimed star polymer, particularly on Claims 9-10, there does not appear to be a distinction between the instant PMAA backbone that includes an ionically conductive polar functional group and that of Goetzen. Therefore, it would be expected that the PMAA monomer materials reading on the instant Claim 21 would include ionically conductive polar functional groups since ionic conductivity is a function of the material used and there is no claimed distinction between the instant star polymer and that of Goetzen and no restriction has been imposed within the scope of the claim indicating what materials meet the “ionically conductive polar functional group” that are not appreciated by Goetzen. Additionally, since Goetzen goes on to teach that the block copolymer reading on the claimed star polymer coating includes hydrocarbon polymers .

Claims 4, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Goetzen or, in the alternative obvious over Goetzen as applied to Claim 1 above, and further in view of Zhang (US 2021/0143511 A1), of record. 
Regarding Claim 4, Goetzen further teaches that the thickness of the star polymer coating is from 1 to 100µm (see column 4 lines 1-12), which is 100 to 10,000nm and therefore does not meet the claims requiring a thickness of between 1nm and 20nm in Claim 4.
However, Zhang also teaches a coating used in a solid-state lithium ion battery (see [0035] indicating materials for use in solid electrolyte batteries) including the same polymer blocks as Goetzen and the instant application (see [0043] indicating acrylic resins and compare with acrylic resins recited in Goetzen column 7 line 55- column 8 line 3). Zhang also further teaches that the coating may be applied to both sides of a separator which is located between two electrodes, thereby allowing the coating to read on the claimed anode coating since the coating on the side of the separator closest to the anode would “coat” the anode as claimed (see figures 4 and 11). Finally, Zhang also teaches that by incorporating a cross-linker without an inorganic component, the coating may enter into the pores of the microporous membrane substrate and produce minimal additional thickness, including thicknesses falling within the claimed ranges (see [0067]). Therefore, it would have been obvious to one of ordinary 
Regarding Claims 14 and 16, although Goetzen teaches a nonwoven fiber separator (see column 3 lines 63-67), Goetzen does not specifically indicate the inclusion of glass fibers or epoxy compounds, or a first layer and a second layer, the first layer comprising a plurality of voids having a first average characteristic dimension, and the second layer comprising a second plurality of voids having a second average characteristic dimension; and the first plurality of voids defines a first pattern of voids in the first layer and the second plurality of voids defines a second pattern of voids in the second layer as required by the claims. However, Zhang also teaches a coating used in a solid-state lithium ion battery (see [0035] indicating materials for use in solid electrolyte batteries) including the same polymer blocks as Goetzen and the instant application (see [0043] indicating acrylic resins and compare with acrylic resins recited in Goetzen column 7 line 55- column 8 line 3). Zhang also further teaches that the coating may be applied to both sides of a separator which is located between two electrodes. Finally, Zhang also teaches that the porous separator may include nonwoven fibers or polymers (see [0110]), glass fibers (see [0115] indicating fibers and [0110] indicating glass), epoxy compounds (see [0112] indicating epoxy) and first and second layers with voids therein (see [0110] indicating bi- and tri layers, which would be expected to have different characteristic voids as claimed based on the different materials used in each layer). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the generic non-woven fiber separator material of Goetzen with the materials and multi-layer structure of Zhang in order to achieve the benefits of Zhang [0099] including (1) desirable level of porosity as observed by SEMs and as measured; (2) desirable Gurley numbers to show permeability; (3) desirable thickness; (4) a desired level of coalescing of the polymeric binder such .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Goetzen as applied to Claim 21 above, and further in view of Zhang. Goetzen further teaches that the thickness of the star polymer coating is from 1 to 100µm (see column 4 lines 1-12), which is 100 to 10,000nm and therefore does not meet the claims requiring a thickness of between 1nm and 20nm in Claim 4.
However, Zhang also teaches a coating used in a solid-state lithium ion battery (see [0035] indicating materials for use in solid electrolyte batteries) including the same polymer blocks as Goetzen and the instant application (see [0043] indicating acrylic resins and compare with acrylic resins recited in Goetzen column 7 line 55- column 8 line 3). Zhang also further teaches that the coating may be applied to both sides of a separator which is located between two electrodes, thereby allowing the coating to read on the claimed anode coating since the coating on the side of the separator closest to the anode 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723